                Case 18-17471-AJC           Doc 60     Filed 12/17/18       Page 1 of 16



                              UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                       www.flsb.uscourts.gov

In re:

ISABEL ACOSTA                                                  Case No: 18-17471-AJC

                                                                Chapter 13

                  Debtors             /


            NOTICE OF FILING APPRAISAL REPORT IN SUPPORT OF DEBTOR’S
               MOTION TO VALUE AND DETERMINE SECURED STATUS OF
                      LIEN BY TRINITY FINANCIAL SERVICES LLC.


         Isabel Acosta, (“Debtor”), through the undersigned counsel files the Appraisal Real Property

in support of the Renewed Motion to Value and Determine Secured Status of Lien Of TRINITY

FINANCIAL SERVICES, LLC. on Real Property [DE #41].


                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the above document was

Simultaneously mailed on this 17h day of December 2018, via NEF and to all partied registered to

receive electronic notices and/or first class mail to the attached matrix list.

                                                          Del Pino Law Firm
                                                          900 W. 49th Street, Suite 422
                                                          Hialeah Florida 33012
                                                          P. (305) 362.6277
                                                          F. (888) 327.2399
                                                          mail@delpinolaw.com

                                                          ___/s/ Haven Del Pino___
                                                          Haven Del Pino, Esq.
                                                          Florida Bar No. 88606
Case 18-17471-AJC   Doc 60   Filed 12/17/18   Page 2 of 16
Case 18-17471-AJC   Doc 60   Filed 12/17/18   Page 3 of 16
Case 18-17471-AJC   Doc 60   Filed 12/17/18   Page 4 of 16
Case 18-17471-AJC   Doc 60   Filed 12/17/18   Page 5 of 16
Case 18-17471-AJC   Doc 60   Filed 12/17/18   Page 6 of 16
Case 18-17471-AJC   Doc 60   Filed 12/17/18   Page 7 of 16
Case 18-17471-AJC   Doc 60   Filed 12/17/18   Page 8 of 16
Case 18-17471-AJC   Doc 60   Filed 12/17/18   Page 9 of 16
Case 18-17471-AJC   Doc 60   Filed 12/17/18   Page 10 of 16
Case 18-17471-AJC   Doc 60   Filed 12/17/18   Page 11 of 16
Case 18-17471-AJC   Doc 60   Filed 12/17/18   Page 12 of 16
Case 18-17471-AJC   Doc 60   Filed 12/17/18   Page 13 of 16
Case 18-17471-AJC   Doc 60   Filed 12/17/18   Page 14 of 16
Label Matrix for local noticing Case 18-17471-AJC      Doc 60 Filed 12/17/18
                                             Synchrony Bank                    Page Trinity
                                                                                     15 of Financial
                                                                                            16       Services LLC
113C-1                                       PRA Receivables Management, LLC         c/o Law Offices of Damian G. Waldman PA
Case 18-17471-AJC                            c/o Valerie Smith                       P O Box 5162
Southern District of Florida                 PO Box 41021                            Largo, FL 33779-5162
Miami                                        Norfolk, VA 23541-1021
Mon Dec 17 16:32:34 EST 2018
Afni, Inc.                                   Bsi Financial Services                  (p)CAINE & WEINER COMPANY
Po Box 3097                                  314 S Franklin St                       12005 FORD ROAD 300
Bloomington, IL 61702-3097                   Titusville, PA 16354-2168               DALLAS TX 75234-7262



(p)CAPITAL ONE                            Capital One Bank (USA), N.A.               Cavalry SPV II, LLC
PO BOX 30285                              PO Box 71083                               500 Summit Lake Drive, Ste 400
SALT LAKE CITY UT 84130-0285              Charlotte, NC 28272-1083                   Valhalla, NY 10595-2321



Cen Car Fin                               Cig Financial                              Citihealth
7547 West 24 Ave Suite 100                Po Box 19795                               Po Box 6497
Hialeah, FL 33016-6515                    Irvine, CA 92623-9795                      Sioux Falls, SD 57117-6497



Comenitybank/ny&co                        Crdt Express                               Credit Collection Serv
Po Box 182789                             2455 Hollywood Blvd                        Po Box 607
Columbus, OH 43218-2789                   Hollywood, FL 33020-6605                   Norwood, MA 02062-0607



Deutsche Bank Trust for Saxon Mortgage,   Enhanced Recovery Co L                     Fed Loan Serv
c/o Robert Anschutz & Schneid PL          8014 Bayberry Rd                           Po Box 60610
6409 COngress Ave. Suite 100              Jacksonville, FL 32256-7412                Harrisburg, PA 17106-0610
Boca Raton, FL 33487-2853


Franklin Collection Sv                    Frd Motor Cr                               LVNV Funding, LLC its successors and assigns
2978 W Jackson St                         Po Box Box 542000                          assignee of HSBC Receivables
Tupelo, MS 38801-6731                     Omaha, NE 68154-8000                       Acquisition Corporation (USA) IV
                                                                                     Resurgent Capital Services
                                                                                     PO Box 10587
                                                                                     Greenville, SC 29603-0587
Navient                                   Office of the US Trustee                   Quantum3 Group LLC as agent for
Po Box 9500                               51 S.W. 1st Ave.                           Comenity Bank
Wilkes Barre, PA 18773-9500               Suite 1204                                 PO Box 788
                                          Miami, FL 33130-1614                       Kirkland, WA 98083-0788


Syncb/jcp                                 Trinity Financial Services, LLC            Trinity Financial Services, LLC
Po Box 965007                             2618 SAN MIGUEL DRIVE, SUITE 303           C/o Newport Beach Law Group
Orlando, FL 32896-5007                    Newport Beach, CA 92660-5437               120 Tustin Ave. Suite C#1125
                                                                                     Newport Beach, CA 92663-4729


UNITED STATES DEPARTMENT OF EDUCATION     Us Dept Of Ed/glelsi                       eCAST Settlement Corporation
CLAIMS FILING UNIT                        2401 International Lane                    PO Box 29262
PO BOX 8973                               Madison, WI 53704-3121                     New York NY 10087-9262
MADISON, WI 53708-8973
Haven Del Pino                  Case 18-17471-AJC      Doc 60
                                             Isabel Acosta                    Filed 12/17/18      Page Nancy
                                                                                                        16 ofK. 16
                                                                                                                Neidich
900 W 49 St. # 422                                   894 W. 79 St.                                        www.ch13miami.com
Hialeah, FL 33012-3487                               Hialeah, FL 33014-3536                               POB 279806
                                                                                                          Miramar, FL 33027-9806




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Caine & Weiner Co                                    Capital One
Po Box 55848                                         15000 Capital One Dr
Sherman Oaks, CA 91413                               Richmond, VA 23238




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Miami                                             End of Label Matrix
                                                     Mailable recipients      32
                                                     Bypassed recipients       1
                                                     Total                    33
